Case: 10-60897     Document: 00511678196         Page: 1     Date Filed: 11/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2011
                                     No. 10-60897
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HUGO MAIRENA-MONCADA, also known as Hugo Moncada Mairena,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 809 225


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Hugo Mairena-Moncada petitions for review of the Board of Immigration
Appeals’ (BIA) dismissal of his appeal from the Immigration Judge’s order
denying withholding of removal. The BIA’s determination that an alien is not
eligible for withholding of removal is a finding of fact reviewed under the
substantial evidence standard. E.g., Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.
2002). “We will affirm the B[IA]’s decision unless the evidence compels a
contrary conclusion.” Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-60897    Document: 00511678196    Page: 2   Date Filed: 11/29/2011

                                No. 10-60897

      Mairena contends the BIA erred in determining he did not demonstrate
past persecution. Substantial evidence supports that finding. Mairena’s account
of verbal threats over a four to five month period and one physical attack does
not constitute past persecution. See Eduard v. Ashcroft, 379 F.3d 182, 187-88
(5th Cir. 2004); Abdel-Masieh v. INS, 73 F.3d 579, 583-84 (5th Cir. 1996).
      Mairena also contends the BIA erred in determining he had not
established a well-founded fear of future persecution. Because Mairena’s above-
described past treatment does not amount to persecution, it does not support a
presumption of future persecution. See 8 C.F.R. § 208.16(b)(1)(i) (showing of
past persecution results in rebuttable presumption life will be threatened in
future). Additionally, Mairena’s generalized fear of violence cannot constitute
a well-founded fear of future persecution.     See Eduard, 379 F.3d at 190.
Further, the reasonableness of Mairena’s fear of future persecution is
diminished because a number of Mairena’s family members have continued to
reside in Nicaragua and have remained unharmed. Id. at 193.
      DENIED.




                                      2